Citation Nr: 0636380	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death for purposes of receiving dependency and 
indemnity compensation (DIC).

2.  Whether the appellant's income is excessive for purposes 
of payment of Department of Veterans Affairs (VA) death 
pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
February 1946.  The appellant is the surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the appellant's claim 
for service connection for the cause of the veteran's death.  
The appellant perfected an appeal as to that denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be Remanded to the RO for the following 
reasons.

First, in October 2006, the Board received private medical 
evidence, an October 2006 statement from Jonathan D. Lieff, 
M.D., which is  pertinent to the appellant's claim.  In a 
medical opinion response form received from the appellant at 
that time, she requested that the statement be remanded to 
the AOJ for review.  The RO has not had an opportunity to 
consider this evidence.

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing. The appellant has not waived her 
right to preliminary review by the RO.  See 38 C.F.R. § 
20.1304(c) (2006).  Therefore the case must be remanded to 
the RO for consideration of the new evidence received in 
October 2006. 

Second, in a notice letter dated in March 2004, the RO also 
declined to pay the appellant death pension benefits due to 
excessive income.  The appellant submitted a timely notice of 
disagreement contesting that adverse determination; however, 
the RO has not subsequently issued a statement of the case on 
this matter.  As the appellant has submitted a timely notice 
of disagreement, a remand is warranted in order to furnish 
the appellant a statement of the case on this issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92.

Accordingly, the case is REMANDED for the following action:

1.  The RO is asked to furnish the 
appellant (and her representative, if 
any) a Statement of the Case that 
addresses the issue of whether the 
appellant's income is excessive for 
purposes of VA death pension benefits.  
The RO should return this issue to 
Board only if the appellant files a 
timely substantive appeal.

2.  The RO is asked to consider the 
additional evidence received subsequent 
to the RO's issuance of the July 2004 
Statement of the Case.  

3.  Thereafter, the RO is asked re-
adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death for purposes of receiving 
DIC.  If the determination remains 
adverse, the appellant (and her 
representative, if any) should be 
furnished with a Supplemental Statement 
of the Case and be given a reasonable 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


